       Case 2:20-cv-01097-DMC Document 10 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID SAMPSON HUNTER,                              No. 2:20-CV-1097-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    SACRAMENTO SUPERIOR COURT,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court is Petitioner’s petition

19   (Doc. 1). “A petitioner for habeas corpus relief must name the state officer having custody of him

20   or her as the respondent to the petition.” Stanley v. California Supreme Court, 21 F.3d 359, 360

21   (9th Cir. 1994); see also Rule 2(a), Federal Rules Governing Section 2254 Cases. Because

22   Petitioner has not named the appropriate state officer, Petitioner will be provided leave to amend

23   to correct this technical defect by naming the correct respondent. See Stanley, 21 F.3d at 360.

24   Petitioner is warned that failure to comply with this order may result in the dismissal of this

25   action. See Local Rule 110.

26   ///

27   ///

28   ///
                                                        1
       Case 2:20-cv-01097-DMC Document 10 Filed 10/20/20 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Petitioner’s petition for writ of habeas corpus (ECF No. 1) is dismissed

 3   with leave to amend;

 4                  2.      Petitioner shall file an amended petition on the form employed by this

 5   court, and which names the proper respondent and states all claims and requests for relief, within

 6   30 days of the date of this order; and

 7                  3.      The Clerk of the Court is directed to send Petitioner the court’s form

 8   habeas corpus application.

 9

10

11   Dated: October 19, 2020
                                                           ____________________________________
12                                                         DENNIS M. COTA
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
